Execution Version
FIRST AMENDMENT TO ABL CREDIT AGREEMENT
THIS FIRST AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”) is entered into
as of August 7, 2020 by Clearwater Paper Corporation, a Delaware corporation
(the “Borrower”), each of the undersigned Lenders and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain ABL Credit Agreement, dated as of July 26, 2019 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.
B.    The Borrower has requested that certain amendments and modifications be
made to the Credit Agreement.
C.     NOW, THEREFORE, to induce the Administrative Agent and the Lenders party
hereto to enter into this Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all article, exhibit,
section and schedule references in this Amendment refer to articles, exhibits,
sections and schedules of the Credit Agreement.
Section 2.Amendments to Credit Agreement.
a..The Table of Contents is hereby amended to reflect the appropriate page
number references and section titles as may be necessary to reflect the changes
to the Credit Agreement made by this Amendment.
b..Amendments to Section 1.1.
(i)The following definitions are added to Section 1.1 where alphabetically
appropriate:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


509265-2222-36109525



--------------------------------------------------------------------------------



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(ii)The definition of “Bail-In Action” is hereby amended and restated as
follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(iii)The definition of “Bail-In Legislation” is hereby amended and restated as
follows:
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(iv)The definition of “Consolidated Fixed Charges” is hereby amended and
restated as follows:
“Consolidated Fixed Charges” means for any period, the sum (without duplication)
of (a) Consolidated Interest Expense for such period, (b) scheduled principal
payments made during such period on account of principal of Indebtedness of the
Borrower or any Restricted Subsidiary (excluding, for the avoidance of doubt,
(i) mandatory prepayments of any kind on account thereof and (ii) the payment in
full of any remaining outstanding principal amount of such Indebtedness on the
scheduled maturity date thereof to the extent refinanced with the proceeds of
Indebtedness on such scheduled maturity date), (c) payments for taxes made in
cash during such period, (d) Restricted Payments made in cash during such
period, (e) Capital Lease Obligation payments and (f) cash contributions to any
Plan, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis and, to the extent applicable, in accordance with GAAP.
(v)The definition of “Investment Grade Eligible Accounts” is hereby amended and
restated as follows:
“Investment Grade Eligible Accounts” means Eligible Accounts owing by an Account
Debtor (a) whose securities are rated BBB- or better by S&P or Baa3 or better by
Moody’s at such time or (b) is a wholly-owned subsidiary of a Person whose
securities are rated BBB- or better by S&P or Baa3 or better by Moody’s at such
time.
(vi)The definition of “Quarterly Borrowing Base Period” is hereby amended and
restated as follows:
“Quarterly Borrowing Base Period” means each period beginning on any day the
Administrative Agent receives written notice that the Borrower is electing a
Quarterly Borrowing Base Period so long as during the prior 90 consecutive
calendar days (a) no Revolving Loans (excluding any borrowing of Revolving Loans
for the sole purpose of paying interest, fees and administrative expenses
related to the Facility) have been outstanding and (b) the aggregate L/C
2





--------------------------------------------------------------------------------



Obligations has been less than $10,000,000, and ending on the next day on which
any Revolving Loan is made or any Letter of Credit is issued by the Issuing
Lender.
(vii)The definition of “Write-Down and Conversion Powers” is hereby amended and
restated as follows:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
c..Amendments to Section 2.
(i)Section 2.10 is hereby amended by replacing (i) the first instance of the
phrase “12:00 Noon” with the phrase “2:00 PM” and (ii) the second instance of
the phrase “12:00 Noon” with the phrase “1:00 PM”.
(ii)Section 2.12 is hereby amended by replacing (i) the first instance of the
phrase “12:00 Noon” with the phrase “2:00 PM” and (ii) the second instance of
the phrase “12:00 Noon” with the phrase “1:00 PM”.
d..Amendment to Section 6.1(c). Section 6.1(c) is hereby amended and restated as
follows:
(c)    as soon as available, but in any event not later than 30 days after the
end of each calendar month of the Borrower, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and a
statement of cash flows related to capital expenditures, investing activities
and financing activities for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments); and
e..Amendment to Section 6.2(g). Section 6.2(g) is hereby amended by adding the
following at the end thereof:
The Borrower shall be required to update the aggregate amount and schedule, in
each case, related to ineligible Accounts and ineligible Inventory concurrently
with the delivery of each Borrowing Base Certificate; provided that, if neither
a Quarterly Borrowing Base Period nor a Weekly Borrowing Base Period is in
effect, the Borrower shall not be required to provide such update concurrently
with the Borrowing Base Certificate to be delivered with respect to the first
two months of each fiscal quarter unless (i) a Default or Event of Default is
continuing, (ii) a Full Cash Dominion Period is in effect, or (iii) the
aggregate amount of Loans outstanding are greater than or equal to ten percent
(10%) of the Total Commitments.
3





--------------------------------------------------------------------------------



f..Amendment to Section 7.8(d). Section 7.8(d) is hereby amended and restated to
read as follows:
“prepayments of the Term Loans or Term Loan Incremental Equivalent Debt ranking
pari passu in right of security with the Term Loans so long as (A) the Payment
Conditions are met or (B) such Restricted Debt Payment is made using the Net
Cash Proceeds of any Disposition of Term Loan Priority Collateral.”
g..Amendment to Section 10.19. Section 10.19 is hereby amended and restated to
read as follows:
10.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
h..Amendment to Exhibit J. Exhibit J to the Credit Agreement is hereby amended
and restated by replacing it with the attached Annex I.
Section 3.Conditions Precedent. This Amendment shall be deemed effective upon
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.1 of the Credit Agreement) (such date, the “First
Amendment Effective Date”):
a..Execution and Delivery. The Administrative Agent shall have received from the
Loan Parties and the Lenders constituting the Supermajority Lenders,
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment signed on behalf of such Person.
b..Payment of Expenses. The Administrative Agent and the Lenders shall have
received all amounts due and payable on or prior to the First Amendment
Effective Date, including, to the extent invoiced at least one (1) Business Day
prior to the First Amendment Effective Date, reimbursement or
4





--------------------------------------------------------------------------------



payment of all documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement.
c..No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing as of the date hereof, after giving effect to the
terms of this Amendment.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted by Section 10.1 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 4.Miscellaneous.
a..Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.
b..Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations under, and acknowledges, renews and extends its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein; and
(c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects, except to the extent any such representations
and warranties are stated to relate solely to an earlier date, in which case,
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date (provided that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the Credit Agreement) and (ii)
no Default or Event of Default has occurred and is continuing.
c..No Waiver; Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. On and after the First Amendment Effective Date, this Amendment
shall for all purposes constitute a Loan Document.
d..Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment that
is an electronic sound, symbol, or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record (an “Electronic Signature”)
transmitted by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature,
5





--------------------------------------------------------------------------------



physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be; provided that, without limiting the foregoing, upon the request
of the Administrative Agent, any electronic signature shall be promptly followed
by such manually executed counterpart (in such number as may be reasonably
requested by the Administrative Agent).
e..NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. AS OF THE DATE OF
THIS AMENDMENT, THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
f..GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]




6






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

BORROWER:CLEARWATER PAPER CORPORATION
By:        
Name:Title:



Signature Page to First Amendment to
ABL Credit Agreement



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDER:
JPMORGAN CHASE BANK, N.A.
By:        
Name:Title:





Signature Page to First Amendment to
ABL Credit Agreement



--------------------------------------------------------------------------------




LENDER:[●]
By:        
Name:Title:





Signature Page to First Amendment to
ABL Credit Agreement




--------------------------------------------------------------------------------



Annex I



